 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn GC. Merkel & Sons, Inc. and Teamsters Local115, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Case 4-CA-8287September 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 26, 1977, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, a motion for oral argumentand a motion to strike General Counsel's answer toRespondent's exceptions and brief. The GeneralCounsel filed an answer to Respondent's exceptionsand brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, to modify his Remedy,3and to adopt hisrecommended Order, as herein modified.4The Administrative Law Judge found that Respon-dent refused to recognize and bargain with theUnion on October 27, 1976. We agree with thisfinding.5In fashioning his remedy, however, theAdministrative Law Judge found that Respondentshould be required to bargain retroactive to October22, the date on which he found the Union obtainedauthorization cards from a majority of the employeesin the unit. Inasmuch as the Union did not untilOctober 26, 1976, request recognition and bargain-ing, which was refused on October 27, 1976, and allof Respondent's other unfair labor practices areremedied by our Order herein, we find that Respon-dent was obligated to bargain as of October 26, 1976,the date of the demand, and should be required torecognize and bargain, upon request, with the Unionas of October 26. Trading Port, Inc., 219 NLRB 298,301 (1975), Taylor Bros., Inc., 230 NLRB 861 (1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, John G. Merkel & Sons, Inc., Wilmington,232 NLRB No. 12Delaware, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified herein:1. Delete the last sentence in paragraph 2(d).2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent's motion for oral argument is hereby denied because therecord, the exceptions, and the briefs adequately present the issues andpositions of the Parties.The motion filed by Respondent requesting the Board to strike theGeneral Counsel's answer to Respondent's exceptions and bnef is denied aslacking in merit.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.I In his remedy, the Administrative Law Judge provided for a 5-daygrace period after a striker applies for reinstatement before the obligationattaches to the Company to offer such a striker reinstatement to his formerjob, or to a substantially equivalent position. While Chairman Fanning andMember Jenkins have recently expressed their view, in dissent, that theywould no longer grant this grace period but would, with certain limitations,require an employer to reinstate unfair labor practice strikers uponapplication for reinstatement, they acknowledge that, until such time as themajority view approving this practice changes, they are institutionallybound by this position. See Drug Package Company, Inc., 228 NLRB 108(1977).5 In adopting this finding, we do not adopt his statements concerning thenecessity for an employer to have a good-faith doubt of a union's majoritystatus for it to insist on a Board-conducted election. Linden Lumber Division,Summer & Co. v. N. LR.B., 419 U.S. 301 (1974).6 Chairman Fanning adheres to his interpretation of N.LR.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969), as expressed in his dissenting opinionin Steel-Fab, Inc., 212 NLRB 363 (1974), that in these circumstances aviolation of Sec. 8(a)5) occurs as of the date the respondent refuses torecognize and bargain with the majority representative of its employees.Donelson Packing Co., Inc. and Riegel Provisions Company, 220 NLRB 1043(1975). See also his partial concurrence in Beasley Energy, Inc., d/b/a PeakerRun Coal Company, Ohio Division #1, 228 NLRB 93 (1977), and MemberJenkins and his partial concurrence and dissent in Drug Package Co., 228NLRB 108 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had theopportunity to present evidence, it has been decidedthat we violated the law. We have been ordered totake certain steps to correct our violation and havebeen ordered to post this notice. We intend to carryout the order of the National Labor Relations Boardand abide by the following:We notify you that the National Labor RelationsAct gives all employees these rights:To engage in self-organization140 JOHN G. MERKEL & SONSTo form, join, or help unionsTo engage in collective-bargainingthrough a representative selected by youTo act together for collective-bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT, by discharge, layoff, or any othersimilar actions, discriminate against any of youbecause of your union activities.WE WILL offer Joseph W. Campbell andMichael E. Kulesza immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs,without loss of seniority or other rights andprivileges; and wi WILL pay to each of them allmoneys lost as a result of our discriminationagainst them.WE WILL reinstate all employees who engagedin the strike which began on October 27, 1976, totheir former jobs within 5 days after each strikermakes an unconditional application to return towork.WE WILL NOT unlawfully question any of youabout your union activities.WE WILL NOT deal directly with you about yourwages, hours, and other conditions of employ-ment after you have duly selected a labororganization as your collective-bargaining agent.WE WILL NOT promise you any benefits in orderto discourage your choice of a union to representyou.WE WILL NOT refuse to recognize and bargainwith Teamsters Local 115, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of all the employees inthe unit found appropriate as described below.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of anyor all of the rights described at the beginning ofthis notice.WE WILL, upon request, recognize and bargaincollectively in good faith with Teamsters Local115, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive collective-bar-gaining agent for your wages, hours, terms andconditions of employment, and all other mattersappropriate for collective bargaining; and ifagreements are reached, WE WILL put them inwriting, if requested, and will sign that writtendocument. The appropriate unit for collectivebargaining is:All truckdrivers, warehousemen, and repair-men employed by John G. Merkel & Sons,Inc., at its 807 North Union Street, Wilming-ton, Delaware location, excluding all otheremployees, inside and outside salesmen,office clerical employees, guards, and super-visors as defined in the National LaborRelations Act, as amended.JOHN G. MERKEL &SONS, INC.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: This casewas heard before me on February 7, 8, and 9, 1977, atWilmington, Delaware. The charge was filed on October27, 1976,1 by Teamsters Local 115, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (hereinafter the Union), andalleged that John G. Merkel & Sons, Inc. (hereinafter theRespondent), had engaged in certain unfair labor practicesin violation of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended (hereinafter called theAct). On December 22, the Regional Director of Region 4of the National Labor Relations Board (hereinafter calledthe Board) issued a complaint alleging that Respondentunlawfully terminated the employment of its employees,Joseph W. Campbell and Michael E. Kulesza; interrogatedemployees concerning their union activities; and refused tobargain collectively in good faith with the Union. At thehearing, the complaint was amended to allege thatRespondent, in addition, unlawfully unilaterally dealt withits employees and that a strike in which its employees hadbeen engaged since October 29 was initiated and prolongedby the aforesaid unfair labor practices and those whoparticipated in that strike are unfair labor practice strikers.The Respondent filed a timely answer which denied thecommission of any unfair labor practices, and orallyamended its answer at the hearing to deny the allegationsof the amendment to the complaint. All issues, includingthose encompassed by the amendments, were fully litigatedat the hearing, to the extent of presentation of surrebuttalevidence by Respondent; all parties were represented bycounsel and were afforded full opportunity to examine andcross-examine witnesses, to introduce evidence pertinent tothe issues, and to engage in oral argument. Subsequent tothe close of the hearing, timely briefs were submitted by theGeneral Counsel, Respondent's counsel, and counsel forthe Union and have been duly considered.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobability of testimony,"21 make the following:All dates are in 1976 unless otherwise stated.2 Universal Camera Corporation vN. L R. B., 340 U.S. 474, 496 (1951).141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is a Delaware corporation with a principalplace of business at 807 North Union Street, Wilmington,Delaware, where it is engaged in the wholesale distributionof medical and surgical supplies and equipment. Annually,Respondent's gross volume of business exceeds $500,000 invalue and, during the same period of time, it purchases andreceives goods and services at its Wilmington locationhaving a value in excess of $50,000 directly from pointsoutside of Delaware. Respondent admits and I find that itis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties admit, the record reflects, and I find that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.II. SEQUENCE OF EVENTS3The allegations of the complaint emanate from efforts ofRespondent's warehouse employees, including the jobclassifications of warehouseman, driver and repairman, toorganize on behalf of the Union.4Sometime during thesummer of 1976 the warehouse employees discussedpossible unionization among themselves, but had noparticular labor organization in mind and the discussionswere more or less "casual." More specific plans weredeveloped on or about October 15 when Kulesza received atelephone call from a clerical employee of the Union whoadvised Kulesza that authorization cards and accompany-ing literature would be mailed to him. (Kulesza's phonenumber had been given by Campbell, according to priorarrangements between Kulesza and Campbell, to a friendof Campbell who was a union member.) On October 18,Union Representative Jeff Smith phoned Kulesza toinform him the cards were in the mail and, on October 21,Kulesza received them in the mail and saw them for thefirst time after he returned home from work that evening.The following day, October 22, Kulesza distributed thecards at approximately 8:30 a.m., together with a bookletI The facts contained in this section are a composite of testimony ofvarious witnesses presented by both the General Counsel and theRespondent which are either not in conflict or unrefuted. As will bedeveloped hereinbelow, wherever there are conflicts in the testimonybetween witnesses of the General Counsel and those of Respondent, I deemeach General Counsel witness more reliable than any of Respondent'switnesses, based on my observation of their forthright demeanor and thelogical consistency of their narrations. By contrast, the record reflectsevasiveness and contradictory testimony among Respondent's own wit-nesses which will be further explicated herein. It is noteworthy that allwitnesses, except the alleged discriminatees (Kulesza and Campbell), UnionRepresentative Joseph Yoeman, and Respondent's vice president, WilliamF. McHugh, were sequestered throughout the hearing.4 The appropriateness of this unit for collective-bargaining purposes is asubsidiary issue herein which will be discussed in connection with therefusal-to-bargain allegations.I One of these cards and booklets was for Drobinski to give to Campbellwho was not present at the time. Campbell's absence will be further relatedhereinbelow within the discussion of his termination.I Although Osborn testified he had not been present during thedistribution, based on his testimony as a whole (as will be discussedentitled "The Union and You," to warehouse employeeswho were grouped in the vicinity of the coffee machine.The employees who received that material are GeorgeTulowiecki, Eddie Crespo, Paul Deptula, Charlie Miller,Stephen Surowiec, and two cards and booklets were givento Frank Drobinski.5-Warehouse Supervisor Dale Osborn(an admitted supervisor), was present during this distribu-tion.6Later, on October 22, Campbell was discharged, andKulesza laid off, by McHugh.7On Monday morning, October 25, Frank Dennis,Respondent's customer service manager (an admittedsupervisor), reported to McHugh it was rumored theremight be a union meeting at or about 10 a.m. McHughquestioned warehouse employee Paul Deptula concerningthe rumor.8The next day, Yoeman, together with union counsel,Richard Syre, visited the Respondent's premises andconferred with McHugh. Yoeman delivered a letterrequesting recognition and also a recognition agreement.9Yoeman told McHugh that the Union enjoyed majoritystatus and offered to show McHugh the authorizationcards signed by the warehouse employees. McHugh thentook the cards, examined them, noted that the cards ofCampbell and Kulesza were included, and commentedthey were no longer employed by Respondent. Yoemanand McHugh discussed the termination of Campbell andKulesza; then Yoeman asked McHugh if he recognized, asa result of his examination of the authorization cards, thatthe Union represented a majority of the employees.McHugh responded that he did not doubt the Unionrepresented a majority,'°but said he could not sign therecognition agreement because he would have to consultwith Merkel who was not present that day. Yoemanadvised he would return to Respondent's premises the nextday.On October 27, Yoeman did again visit Respondent'sfacility and spoke with McHugh, who delivered a letterfrom RespondentI declining recognition, and orally toldYoeman that Respondent would not recognize the Union.The result of this conversation was immediately reported toCampbell and Kulesza (and apparently to the otherwarehouse employees), whereupon picketing and a strikebegan with all of the card signers participating. Initially,hereinbelow) I do not credit his denial, especially in view of the uniformityof contrary evidence provided by Kulesza, Tulowiecki, Crespo, Miller, andDrobinski. Deptula did not recall whether Osborn was present, andSurowiec was not questioned concerning it.I The events surrounding, and details of, these terminations will beseparately discussed below in sec. IV.s This incident is alleged to be violative of Sec. 8(a)(1) and will be furtherdiscussed below.9 The letter and recognition agreement are in evidence as G.C. Exhs. 8(a)and (b), respectively. An error in the transcript was noted and corrected.'o Based on the credited testimony of Yoeman. I do not acceptRespondent's effort to implicitly refute this version because (I) McHughhimself did not explicitly deny he issued such an acknowledgement; (2)McHugh admitted he used words to that effect relative to the requestedunit; (3) McHugh admitted he "shuffled" through the cards, therebyconfirming he engaged in the card check; (4) there is a total absence ofevidence that McHugh expressed any doubt as to the authenticity of thecards; and (5) McHugh acknowledged he knew Yoeman delivered "six,seven, eight" cards to him." Resp. Exh. 4.142 JOHN G. MERKEL & SONSthe picket signs carried by the strikers bore the legend "Onstrike, Teamsters Local 115-Unfair discharges." After theinstant complaint had been issued, the words "Unfairdischarges" were changed to "Unfair labor practices." Thestrike and picketing continued uninterruptedly to, andthrough, the instant hearing.On October 29, Norman Chipman, a salesman ofRespondent, engaged some of the strikers in three conver-sations, and also spoke with Merkel.'2There is no disputethat Chipman sought, through these separate discussions,to arrange a face-to-face meeting between the strikers andMerkel.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Union Activity of Campbell and Kulesza'3In addition to the union activities of Campbell andKulesza described above in section III, the evidencereflects the following:(I) During the summer, particularly after softball games.Kulesza and various other warehousemen discussed amongthemselves possible unionization.(2) About the middle of October, both Campbell andKulesza told Deptula they had "made contact" with theUnion.(3) Sometime during the summer, while driving to a jobwith Drobinski (he and Campbell were repairmen),Campbell asked Drobinski whether he was interested inunion representation.(4) In mid-September, Campbell spoke with otherwarehouse employees concerning unionization duringlunch hours and before and after work.(5) In late September, Campbell discussed the Unionwith Chipman away from Respondent's premises, andtwice with salesman Lawrence Dager in Respondent'srepair shop.(6) In September, when Stephen Surowiec was Camp-bell's supervisor, Campbell asked Surowiec his unionsentiments.B. Respondent's Knowledge of Union ActivityAs noted, Respondent claims it had no knowledge ofunion activity until 3 days after the terminations. Accord-ing to Campbell, his oral inquiry of Surowiec in Septembertook place in the repair room at Respondent's premises.Surowiec, though a witness on other matters, did not testifyat all about this particular conversation. It is undisputedthat Surowiec was warehouse supervisor prior to Osborn,who acceded to that position on October II1. AlthoughSurowiec testified he had been informed in late August thathis performance as a supervisor was unsatisfactory, noevidence was adduced to indicate that an interim ware-house supervisor was to be, or had been, appointed. Thus, Iconclude, by virtue of Surowiec's uncontested supervisorystatus during September and Campbell's uncontradicted12 The activities of Chipman are alleged as a violation of Sec. 8(a)(l) and(5) and will be separately discussed below.13 Based on the testimony of Campbell. Kulesza. and other employeesDeptula. Drobinski, and Chipman who testified on behalf of the GeneralCounsel. Although Respondent disputes its knowledge of the union activity.it presented no evidence to controvert the evidence that such activityconversation with him, that Respondent had direct knowl-edge of union activities of its employees, and of Campbellin particular, sometime in September. 14According to Campbell, Respondent exhibited its knowl-edge of the union activity (and also received confirmationof its existence) during a conversation between him andOsborn on October 13. Campbell testified that, on thatday, Osborn approached him in the repair shop and said heunderstood "you guys want to start a union." 15 Campbellresponded, "Yeah, we're thinking about it," and Osborn isthen supposed to have said, "Well, I started unions at otherplaces. They're not hard to start." Additionally, Drobinskitestified that on October 22, shortly after Kulesza distribut-ed authorization cards and the Union's pamphlets at thecoffee machine, Osborn remarked to Drobinski privately,"I see the books were passed out. If you fellows get in, Icould make more money." Osborn (a witness on behalf ofRespondent) was not asked, during his direct examination,to specifically refute these comments attributed to him byCampbell and Drobinski. During Osborn's cross-examina-tion, when asked about his alleged statements he testifiedhe could not "off hand" recall making them. I find Osbornto have been totally evasive and deliberately confusing onthis subject matter as evidenced by the following transcriptexcerpt, and from the fact that the entire background ofrelevant information did not come forth from him untilafter he had been cross-examined twice.Q. (by Mr. Kelly) You know Frank Drobinsk;.don't you?A. Yes, I do.Q. Do you remember telling him that you helpedtwo other unions get in plants where you workedbefore?A. Offhand, no.Q. Not offhand, think a little bit.A. No, I can't think of any circumstances where Iwould say that.Q. Did you ever tell anybody that if the union gotin, you would make more money, and the men wouldmake more money, or words to that effect?A. I can't remember saying words to that effect.However, it may have been overheard in the conversa-tion with someone else.On recross-examination, Osborn did state that he hadpreviously held membership in three union in other shopsand "helped" those unions organize and, in response toquestions from the bench, said he had distributed unionliterature elsewhere an an "organizer." Of prime signifi-cance in assessing Respondent's claimed ignorance ofunion activity (and the relative weight to be accorded thetestimony of Campbell and Drobinski as opposed toOsborn) is the preponderance of credible evidence (dis-cussed above in sec. Il1)16 wvhich indicates Osborn waswithin the immediate proximity of Kulesza's distribution ofoccurred as descnbed by the General Counsel's witnesses. Respondentcontends it first became aware of these activities on October ?Si4 Warren Chateau Hall, Inc.. 214 NLRB 351 (1974).5 This statement is not alleged to constitute a violation of the Act ascreating an impression of surveillance of union activities.1s See fn. 6, supra.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards and pamphlets on October 22. This fact lendssupport to the General Counsel's claim (through Drobin-ski's testimony) that Osborn actually remarked that heobserved the distribution and he might ultimately gainsome financial benefit. In view of the forthright anddirectly undenied testimony of Campbell and Drobinskiconcerning Osborn's alleged comments revealing hisawareness of union activity; Osborn's evasive responsesand the mutual corroboration of the sequestered witnesseswho described Osborn's presence at the time of distribu-tion, I conclude that Osborn indeed orally said that he wasaware of the union activity prior to the terminations, ascontended by the General Counsel. This knowledge isimputable to Respondent. Accordingly, I find that Respon-dent had knowledge of union activity among its employeesin general, and by Campbell and Kulesza in particular,before they were terminated.17C. Campbell's DischargeRespondent interposes a two-fold defense to Campbell'sdischarge. First, it is asserted that he was terminatedbecause of a planned reduction in force necessitated byeconomic conditions in the warehouse; and, secondbecause he was insubordinate. sI. The economic defenseMcHugh testified that, in the third week of September,he and Merkel decided to lay off a warehouseman and arepairman from the warehouse and that Campbell andKulesza were selected because each was, according toRespondent's policies,19the least senior employee in hisparticular job classification. Respondent admits no noticeof the alleged impending layoffs had been given eitherCampbell or Kulesza.Respondent presented documentary evidence,20a tradeassociation report containing the financial performance ofparticipating industry employers (Respondent participat-ed) for 1975 (the Respondent's fiscal year) which shows:Range of Common ExperienceWAREHOUSE & DELIVERY EXPENSES:Warehouse salaries & wagesTruckdrivers' wagesFreight, express, parcel post,etc., on mdse. shippedOther whse & deliveryexpensesTotal whse & delivery expensesYourFigures3.10Z 21/.99%.89%.12%5.09%RelativelyHigh1.920.531.390.343.87Average1.620.281.190.293.35RelativelyLow1.030.150.880.232.77According to McHugh, the association report demon-strated that in the other categories of operations enumer-ated the Respondent was "fairly well in line with theindustry." Thus, the layoffs were conceived to reduceRespondent's costs of its warehouse operations which theabove-quoted abstract from the report reveals was consid-erably in excess of even the highest costs among the otherindustry employers.It is noteworthy that similar financial surveys had beenreceived by Respondent for the years 1973 and 1974 and17 The General Counsel and Charging Party, in their postheanng briefs,urge the utilization of the so-called small plant doctrine to make aninference of Respondent's knowledge of union activity from such circum-stances as the size of the employee complement, the notorious manner ofsolicitation, and conversations not discussed hereinabove. I agree that thetotality of the record evidence would permit me to infer Respondent'sknowledge pursuant to Board Ford, Inc., 222 NLRB 922 (1976), TaykoIndustries, Inc., 214 NLRB 84 (1974), and Wiese Plow Welding Co., Inc., 123NLRB 616 (1959)., but find it cumulative and unnecessary to do so.In Respondent claims that Campbell, together with Kulesza, had beenscheduled for layoff on or about October 22, but that, while Kulesza had inMcHugh admitted that, as a result of those earlier reports,Respondent "knew for several years that we were certainlyover-expensed in the warehouse" and "had an inefficientwarehouse operation." According to McHugh, Respondentembarked on a program to make its warehouse operationmore efficient. The first phase, originated in August 1975,was to construct a more efficient physical facility. Thattask was completed in March 1976. The next step was torecruit a more experienced warehouse supervisor who,incidentally, would be higher paid than his predecessor.This was accomplished through the employment of Osbornfact been laid off on that date, Campbell was discharged due to hisinsubordination.19 There is some doubt whether Kulesza or Deptula was the least seniorwarehouseman because Kulesza had been a full-time employee longer thanDeptula, but Deptula possessed an earlier hiring date when working as apart-time employee. In view of my disposition of the economic issue, thisdispute needs no resolution. It is agreed that Campbell was the least seniorrepairman.20 Resp. Exh. 8.z2 The stated percentages are of total sales.144 JOHN G. MERKEL & SONSon October 11. Thus, McHugh explained the layoffs ofCampbell and Kulesza were but the next step in the costreduction plan. As further support of its position, Respon-dent offered evidence which shows that on December 31,1975, the total full-time employee complement in thewarehouse was 31, that by October 22, 1976, it hadincreased to 33, and on December 31, 1976, was once again31; and that neither Campbell nor Kulesza was replaced.On superficial examination of Respondent's evidenceand explanations, one might well conclude that there ismerit to its claimed need to effect layoffs. However, there issubstantial record evidence to reveal that this defensecannot withstand detailed security. This controvertingevidence consists of contradictions not only from creditedGeneral Counsel witnesses but also between Respondent'sown witnesses, admissions by Respondent's witnesses, andthe logical inconsistency of the events as depicted byRespondent. Thus, McHugh testified that the statisticalreport which led to the decision to lay off was received inAugust, while Merkel testified the report was received inMarch or April. Another glaring contradiction is observedbetween the testimony of Merkel and McHugh who bothstated that, on the day Osborn was hired, they told himKulesza and Campbell were scheduled for layoff, whereasOsborn testified it was not until 3 days later that he wasapprised of Campbell's and Kulesza's names. In the face ofthese inconsistencies alone, compared to the constancy ofGeneral Counsel's witnesses, I would be justified indisbelieving Respondent's assertions that the financialreport was the basis for the terminations and that thedecision to lay off Campbell and Kulesza had been madein September. However, there exist additional evidentiaryreasons to negate the economic defense. For example,though McHugh steadfastly claimed Respondent neededto reduce warehouse costs, he admitted "we had in mind acontemplated offset of the additional warehouse cost ...not so much a savings, but to offset. We just didn't want toincrease warehouse expenses by $10,000. We had tocompensate for that."22McHugh further admitted that,prior to the alleged layoff decision, no computation hadbeen made to determine whether the layoffs would, in fact,effect some sort of cost reduction. Such an admission vastlydiminishes the claimed thrust of economic necessity for, ifthe real reason for the layoffs was to achieve costreduction, it is reasonable to assume that some effort wouldbe made in advance to ascertain whether the layoff wouldproduce the intended result.Further reducing the defense's validity is the admittedfact that no prior notice of the layoffs was given, althoughthe decision purportedly had been made at least 3 weeksbefore the occurrence. Thus, what remains is the uncannycoincidental fact that the terminations were effectuated onthe very day that union cards and literature were openlydistributed at Respondent's premises.Still another factor militates against Respondent's eco-nomic defense. Campbell testified he had been "schedule"to attend a seminar on October 27 where one ofRespondent's customers, Burdick, was demonstrating equip-ment. A serviceman was required to make necessary22 The additional cost referred to is associated with Osborn's hiring(emphasis supphed)adjustments should equipment fail during the demonstra-tions. Campbell recalled he and Dean Miller, a salesman ofRespondent who was to attend the seminar, spoke withMcHugh on October 20 or 21 and Miller suggestedCampbell also attend the seminar. When testifying,McHugh simply denied that Campbell had been "sched-uled" to attend the seminar, and Miller (who testifiedprincipally on the appropriateness of the unit) was notasked whether he suggested Campbell's attendance toMcHugh. Miller did testify he was not aware whether ornot Campbell had been so assigned. In view of my priorconclusions that where testimony conflicts I credit theGeneral Counsel's witnesses, I find that the seminardiscussion occurred as described by Campbell, especiallyin view of McHugh's self-serving denial without furtherexplanation. In any event, whether or not Campbell hadbeen formally scheduled to attend the seminar is of noconsequence. What is relevant to the Respondent's claimthat the layoff was afait accompli is the absence of evidenceto show that McHugh declined Miller's suggestion and thefailure of McHugh to announce that the suggestion wasfutile because Campbell was scheduled to be laid off in I or2 days.Finally, there appears an element of irrational conductrelated to the selection for layoff, as described byRespondent. The above-quoted abstract of the warehousecost statistics shows that Respondent's truckdrivers' wageswere .99 percent of sales. This sum, when compared withthe percentages of truckdrivers' wages in the threecategories of "Range of Common Experience," shows thatRespondent was on the "extremely high" side of theindustry in drivers' wages. Despite this clear observation,no evidence was adduced by Respondent to show that iteven considered the layoff of any drivers. I do not seek, bythis observation, to intrude upon managerial decisionmak-ing for there may have existed valid reasons not to reducethe driver force. Nonetheless, I find the failure todemonstrate that the subject had even been contemplatedby Merkel and McHugh casts suspicion upon the bonafidesof the alleged layoff decision.Upon all the foregoing, I conclude that Respondent hasnot sufficiently established its claim that it had a justifiableeconomic need to terminate Campbell on October 22. Evenassuming such a need existed, I conclude that the credibleevidence does not support that Campbell's (or Kulesza's)layoff was planned in advance, based on that need, asRespondent contends.2. The insubordinationRespondent contends Campbell was involved in a seriesof incidents within the final 10 days of his employmentwhich warranted converting the alleged planned layoff to adischarge.Summarized, the alleged infractions are:a. On October 12, when Osborn informed Campbelland Drobinski that the repairman would have to note thei-145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsences in a logbook, Campbell exclaimed to Osborn, inDrobinski's presence, "Not that fucking shit again!"23b. Campbell made illegible entries in the log onOctober 12 and 18.24c. On October 18 or 19, Campbell said to Dennis, in thehearing of other employees: "You're dumb-stupid-I'msmarter than you."d. On October 22, Campbell neglected to log out apersonal absence.Respondent asserts the accumulated effect of the aboveitems of alleged misconduct led to the conversion ofCampbell's planned layoff to a discharge, but McHughtestified that the immediate cause was the October 22failure to log the personal time.25Institution of the log was McHugh's idea to furtherRespondent's need to become more efficient. The log'sunquestioned advantage is to permit a repairman to becontacted while in the field to relay instructions for thenext job, thereby obviating the need for travel to the shopto receive those instructions in person. On the cover of thelog were five numbered instructions as to its use.26Thethird paragraph deals with entries for personal time andreads:If you leave early for personal reasons -whatever thenature -you must also sign and explain yourdestination.It is undenied that, on October 21, Campbell told Osbornthat he had to take his daughter for treatment at a hospitalthe next morning and would report to work late on October22, and that Osborn granted the time off. According toOsborn, he again explained the purpose of the log toCampbell on October 22 (having already done so onOctober 12) and advised him to account for his personalabsence in the log upon his return.27Prior to leaving workon October 21, Campbell informed Drobinski that hewould report late the next day and that he had so advisedOsborn and received permission.Before reporting to work on October 22, Campbell tookhis daughter to the hospital and reported to work at orabout 10:30 a.m. He did not sign the logbook onreturning28and, at 10:40 a.m., he and Drobinski left for afield job. By that time, the log had been returned and bothmen signed out, as prescribed.McHugh testified he had looked for Campbell between8:30 and 10:30 that morning. The sequence of events as towhether McHugh looked at the log before or after Osborntold him Campbell would be reporting late is not clear, butwhat is certain is that, after Campbell and Drobinskisigned out for their job and left the premises, McHugh2'1 There is a dispute whether Campbell also alluded to the need for aunion when he made this remark. In view of my findings and conclusions ofRespondent's knowledge of union activities, I deem it unnecessary toresolve this dispute.24 The October 18 entry was raised as an example of misconduct at thehearing for the first time, and again is discussed in Respondent's brief assuch. That date, however, did not appear in Campbell's termination noticedated October 22. See G.C. Exh. 5.25 McHugh testified: "[lit was his lack of, omission of an entry on theday of discharge that infuriated me that he did not log down the personaltime ... we have had enough crap out of him over this log."2" Resp. Exh. 2.27 I do not credit this version of Osborn: first. because it is inconsistentnoted Campbell had not "logged" his personal absenceand, according to McHugh, Merkel and he discussed theincident at lunch that day and decided that Campbellwould be discharged rather than laid off. Campbelladmitted not logging his personal leave that day, explain-ing his failure to do so was due to his understanding thatOsborn's granting of the time off the previous day did notrequire any further action by Campbell.Regarding Respondent's assertions that the illegibleentries contributed to the decision to discharge Campbell,McHugh testified that Osborn brought him Campbell'sfirst entry of October 12 and complained that Campbellhad written illegibly. McHugh agreed and, according tohim, orally reprimanded Campbell on October 13, warninghim McHugh would not tolerate "his insubordinatenature." Campbell, on rebuttal, denied such a reprimand.Osborn, interestingly, testified that although he reportedboth that Campbell's log entry was illegible and also hisprofane comment of indignation29at having to sign thelog, Osborn himself "shrugged it (the remark) off being thereaction of someone who was not happy with theimplementation." In these circumstances, I credit Camp-bell's denial that he was warned about being insubordinate.Even if McHugh's account was credited, he admitted thathe observed Campbell's handwriting had improved prior toOctober 22,3°and further stated that he did not take thisimprovement into consideration on October 22 when heand Merkel decided that Campbell should be discharged.Assuming Respondent had a legitimate concern formaintaining accurate time and location accounts of itsrepairmen, I nonetheless conclude that reliance uponCampbell's omission to log in his personal time on October22, and upon his poor handwriting, as a cause for dischargeis misplaced and totally exaggerated. First, as noted above,it is admitted Campbell's handwriting improved, yet thisfact was given no weight when considering his discharge.Campbell was a highly skilled and trained employee whoseskills were unique to the trade. Moreover, McHugh himselfacknowledged that Campbell had been an acceptableworker. Additionally, the record reveals that Campbell, atno time, refused to sign the log, and this was true evenwhen he expressed dismay (on October 12) at having to doso. It stretches credulity to believe that in the total contextof this case one's poor handwriting could be a valid causefor discharge. That Respondent was straining to supportthis aspect of its defense is observed by its addition, at thehearing, of the illegible entry of October 18, an actionwhich I deem to be an afterthought inasmuch as Campbellwas not advised of it at the time of his discharge.with par. 3 of the log instructions which require signing out when leavingafter already having been at work; and, second, because it would have beenmore reasonable to request Campbell to note his anticipated and excusedabsence on the day permission was granted to take personal leave. Thisprocedure would have been more consistent with the purpose of the log.Even if I credited this instruction as Respondent asserts, it was impossible tocomply, for the credible evidence indicates the log was not available forsigning at the time Campbell reported for work on October 22.28 Drobinski credibly testified that McHugh had taken the logbookaway.29 See subpar. (a), supra.30 Indeed, Respondent pointed to only one other entry, October 18,which is claimed illegible.146 JOHN G. MERKEL & SONSAs to Campbell's failure to log his personal absence onOctober 22, 1 find his explanation for not signing to beplausible. Having been instructed that the purpose of thelog was to be able to locate the repairmen to advise them offurther assignments, it is not unreasonable to assume thatuse of the log was intended only after having reported forwork and then absenting oneself. That this assumption isvalid may be seen from the language of log instructionthree itself, which begins: "If you leave early for personalreasons," (emphasis supplied). Thus, Campbell knew hisabsence from work had been excused in advance byOsborn. His absence between 8:30 and 10:30 on October22, therefore, was not a situation in which he had to leaveearly. Moreover, it is noted that Campbell did sign out at10:40 in accordance with the instructions. At best,therefore, I perceive the cause of McHugh's "infuriation"when observing Campbell had not logged his personal timewas a mere misunderstanding of the instructions whichrationally would require clarification -perhaps a warning-but certainly not discharge. Accordingly, I find neitherCampbell's illegible handwriting nor his failure to log hispersonal time valid cause for discharging him in the instantcircumstances.3'There are yet two matters relating to insubordination toconsider, for either of them, under appropriate conditions,might constitute sufficient grounds for discharge. The firstis Campbell's admitted use of profane language on October12 toward Osborn. Although not explicitly contended toconstitute insubordination, Campbell's termination noticerefers to the October 12 outburst as "caustic remarks youmade to your supervisor ...." As indicated above,Osborn, to whom the comment was made, "shrugged" itoff. If, as McHugh testified, he actually reprimandedCampbell on October 13 after having been informed of theremark by Osborn, it is clear that, at least on that date,McHugh did not consider Campbell's utterance so egre-gious as to cause his discharge. No severe action was takenthat day, nor were Campbell's words even mentioned byMcHugh who spoke only of the illegible October 12 entry.As noted, I have not credited McHugh's testimony of thealleged October 13 warning. Whether or not there was sucha warning given Campbell, the fact remains that, if a validcause for discharge based on improper language existed, itremained in existence from October 12 until October 22without action. I find this delay suspicious.The second incident is the demeaning language purport-edly used toward Dennis who recounted that, at the coffeemachine where several employees had congregated on themorning of October 18 or 19, he and Campbell wereengaged in conversation. Campbell agreed that he had adiscussion with Dennis on the day in question. Theypresented diverse accounts of what was said as to irrelevantmatters. Both agreed, however, that the discussion turnedto the fact that Respondent paid mileage to Campbell.Dennis' version of the alleged demeaning comment wasthat Campbell said, "You're dumb-stupid-I'm smarter:~ This is especially true when considering that the record reflects that adriver, Charles Miller, suffered no discipline whatsoever when, in April, oneof Respondent's trucks in his control was stolen as a result of Miller's failureto remove the keys while he left the truck unattended. Thus. byRespondent's own demonstrated standard for discipline, these reasonsasserted for the discharge of Camphell are inadequate.than you," while Campbell testified he only said "You'rejust being dumb,"32in response to Dennis commentingthat Campbell was angry because of the (log) book. Dennisclaimed he was "pretty upset and a little mad" overCampbell's remarks because he had been addressed in sucha manner "in front of a lot of people ... who work for orunder me." Dennis testified he reported the incident toMcHugh that same day. The record reveals that McHughdid not discuss the matter at all with Campbell. Campbell'snotice of termination does not at all allude to this incident.Conceding Campbell called Dennis "dumb" and "stu-pid," and that in certain circumstances such words utteredto supervisory personnel constitute conduct warrantingdischarge, I conclude they do not justify Campbell'sdischarge herein. These insults were known to McHugh atleast 3 days prior to the discharge, but no disciplinaryaction whatever was taken. If Campbell's conduct was soheinous as to merit termination for misconduct, then thefailure to impose such discipline immediately remainsunexplained. In this connection, I find McHugh's failure toso much as discuss the Dennis incident with Campbell bothbelies Respondent's claim that Campbell had been warnedon October 13 and also reveals how little the claimedinsubordination actually related to the discharge, it beingthe second alleged incident of so-called insubordinationwithin a week. Indeed, it was not until the hearing beforeme that there apparently was any official cognizance of theDennis incident, for it was not stated as a reason for thedischarge prior to that time. In such circumstances, Iconclude that this incident could not have been a reasonfor Campbell's discharge.In sum, I find that neither the profanity toward Osbornnor the insults toward Dennis provide sufficient basis forCampbell's discharge.D. Kulesza's LayoffAs noted hereinabove, Kulesza was given no notice priorto his layoff on October 22. As with Campbell, Respondentcontends the layoff was part of the planned reduction inforce, motivated by economic necessity.No extensive discussion or analysis is necessary toresolve the issue of Kulesza's termination. In view of theforegoing discussions concerning Kulesza's extensive andovert union activity, the Respondent's knowledge of thatactivity, the invalidity of the economic defense, and thevarious credibility resolutions, I conclude that Kulesza'slayoff was not prearranged due to economic necessity.One incident not heretofore described, involving Kules-za, is of significance to my conclusion. It is undenied thathe gave a union authorization card to Stephen Surowiecwho, as will be demonstrated below,34was a supervisor or,at least, had interests more aligned with management thanwith unit employees. This fact persuades me, when viewedtogether with previously mentioned evidence, that Respon-dent obtained direct knowledge of Kulesza's participation12 In view of my conclusions, this variation need not be resolved.33 See Alamo Express, Inc.. Alamo Cartage Company, 200 NLRB 178, 184(1972); Dunclick, Inc., 159 NLRB 10. 15 (1966).34 See discussion of Surowiec's status. infra. Ultimately, Surowiecdeclined to sign the card, announcing he could not do so because he was"part of Management."147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Union's organizing efforts immediately before layinghim off. Accordingly, I find there is strong evidence thatthe layoff was motivated by other than economic consider-ations.E. SummaryIn evaluating Respondent's defenses to Campbell'sdischarge and Kulesza's layoff, due consideration has beenafforded the unrefuted economic analyses in evidence andto the testimony of Respondent's witnesses to the effectthat it was engaged in a long-range and protractedundertaking to make its warehouse operations moreefficient. I have also considered the notorious character ofthe union activity, the fact that the terminations occurredon the same day as the in-plant solicitation, the gravity ofCampbell's alleged misconduct and the disparate treatmentaccorded him compared to Miller, the relative credibility ofwitnesses and demeanor while testifying, and the record asa whole which, as will be shown below, indicates unlawfulinterrogation of an employee and other efforts to under-mine the Union. A fair assessment of these factorsconvinces me that the terminations of Campbell andKulesza were motivated by unlawful considerations. Evenassuming the validity of the economic defense, theterminations would be violative of the Act,35and I find itpretextual.I have found that the credible evidence indicatesRespondent's direct knowledge of Campbell's and Kules-za's union activities. Assuming, arguendo, this is not thecase, the record as a whole permits an inference of suchknowledge, based upon the various conversations aboutunionization among the employees initiated by Campbelland Kulesza, the in-plant distribution of union cards andliterature, and the small size of the employee groupinvolved.36The discharge of leading union advocates is a classic andeffective method of undermining organizational efforts.37Herein, Respondent terminated the two most activeprounion employees. Upon all the foregoing, I concludethat Respondent's asserted reasons for the terminations arebut a subterfuge to disguise its unlawful motivation.Accordingly, I find that Campbell's discharge and Kules-za's layoff on October 22 were discriminatory, and inviolation of Section 8(a)(3) and (1) of the Act.F. The Alleged Interrogation of DeptulaAs indicated above in section III, after Dennis advisedMcHugh of the rumors of a union meeting on October 25,McHugh spoke with Deptula. Thus, during that afternoonDeptula was called into McHugh's office. No one else butthe two of them was present. Deptula testified that (1)McHugh said he heard "nasty rumors about a union beingformed" and asked Deptula whether he "heard anything3. HowardJohnson Company. 209 NLRB 1122. 1131 (1974).:16 Heath International, Inc., 196 NLRB 318, 319 (1972); Weise PlowWelding Co., Inc., supra at fn. 17.37 N.L.R.B. v. Longhorn Transfer Service, Inc., 346 F.2d 1003, 1006 (C.A.5. 1965).:, At the time of the October 25 discussion with McHugh, Deptula was awarehouseman working a full-time schedule. His status will be furtherdiscussed in sec. G. I. a. infra.about it," (2) Deptula responded he had heard some "talkabout it," (3) McHugh then asked whether Deptula signedanything, (4) Deptula exclaimed it was "against the law"for McHugh to ask that question, and (5) McHugh said aunion would not benefit Deptula because of his part-timestatus.Respondent concedes that there was a discussionbetween McHugh and Deptula but that the discussion wasfriendly, innocuous, and isolated. Respondent asserts thatthe discussion resulted from Merkel's and McHugh's effort(after hearing from Dennis there might have been a unionmeeting scheduled earlier that day) to determine whetherRespondent's premises were to be improperly used andproduction disrupted, and Deptula was selected because ofRespondent's belief his "temporary" status38would re-move Deptula from being involved or concerned with, orinvited to, the union meetings. Thus, McHugh admitted heasked Deptula "if he was aware of... any such unionmeetings going on" and, after Deptula responded he hadheard about it, McHugh asked "if he had been approachedon this." According to McHugh, the conversation ended assoon as Deptula commented that the questioning wasunlawful.As to the content of the conversation, McHugh did notexpressly deny he asked Deptula whether he had signed aunion card. Additionally, McHugh's account of the wordsused was general and vague, compared with that ofDeptula. For these reasons, and consistent with my earlierconclusions as to the relative reliability of witnesses, I findthe text of the conversation to be as related by Deptula.Respondent claims the interrogation was not unlawfulbecause it inspired no fear and occurred in an atmospherefree of employer hostility and discrimination. I disagree.While it is true that not all inquiries concerning whetheremployees heard any talk about union activities constitutea violation of Section 8(a)(1)39 it is equally well settled thatthe Board will examine the surrounding circumstances todetermine the legality of such inquiries. Respondent urgesthe application of the tests applied in Blue Flash Express,Inc., 40 to resolve the instant issue. I find that authorityinapposite herein, for that case involved systematic pollingof employees to determine the extent of employee supportfor a union. In my opinion, the standards established bythe Board in Blue Flash, as revised in Struksnes Construc-tion Co., Inc., 41do not apply to other types of interroga-tion. I view McHugh's interrogation to require Deptula todisclose his union sentiments without communicating avalid purpose and giving assurances that Deptula would befree of reprisal as the latter type of interrogation which isclearly unlawful.42This is so notwithstanding that theconversation was pleasant and nonthreatening, as Respon-dent asserts.43Additionally, as I have found that the terminations ofCampbell and Kulesza on October 22 were unlawful, I39 Ontario Knife Company, 191 NLRB 388 (1971).-109 NLRB 591 (1954).41 165 NLRB 1062, 1063(1967).42 Blackman-Uhler Chemical Division-Synalloy Corporation, 220 NLRB52, 56-57 (1975); Phillips Industrial Components, Inc., a wholly-ownedsubsidiary of Phillips Industries, Inc., 216 NLRB 885, 888 (1975); AbexCorporation-Engineered Products Division, 162 NLRB 328, 329(1966).43 Monroe Manufactunng Company, Inc., 220 NLRB 62(1972).148 JOHN G. MERKEL & SONSconclude that the interrogation of October 25 was conduct-ed in an atmosphere pervaded with illegality. The locus ofinterrogation was the office of a high-ranking managementofficial and no assurance that reprisals would not resultwas provided by McHugh.44In this context, I concludethat McHugh's interrogation of Deptula tends to interferewith the free exercise of rights guaranteed to employees inSection 7 of the Act. Accordingly, I find that Respondentunlawfully interrogated Deptula, as alleged in the com-plaint, in violation of Section 8(a)(l) of the Act.G. The Alleged Refusal To BargainThe General Counsel contends that Respondent violatedSection 8(a)(5) of the Act by: (1) refusing recognition, onOctober 27, after having determined that the Unionrepresented a majority of its employees in the warehouseunit; and (2) undermining the Union's representative statuson October 29 by seeking to meet directly with the strikingemployees and making promises of benefits to them.Inasmuch as certain facts relating to these issues arenarrated in section III, above, they will not be recapitulat-ed hereinafter, except where necessary for a cogentcomprehension of events.1. The allegation that recognition was declineda. The appropriate unitThe complaint alleges that all truckdrivers, warehouse-men, and repair department employees, excluding all otheremployees, salesmen, office clerical employees, guards, andsupervisors as defined in the Act constitute an appropriateunit for collective-bargaining with Respondent. Althoughconsiderable evidence concerning the functions of each ofRespondent's employees' job classifications was adducedat the hearing, Respondent (during the hearing) simplymade a bare contention that the unit was inappropriate.For the first time, in its brief, Respondent explained itscontention rests upon the single fact that "OutsideSalesmen should have been excluded, but the InsideSalesmen should definitely have been included because oftheir interchange with warehousemen and drivers, andcommunity of interest, and common supervision." Thus, Ideem the issue to be resolved herein does not preciselyinvolve a challenge to the appropriateness of a warehouseunit but, rather, to the unit placement of inside salesmen.45Therefore, and because there is no evidence herein that anylabor organization seeks to represent any of Respondent'semployees in a broader unit than alleged and requested bythe Union herein,46in accord with the Board authoritywhich has held similar warehouse units appropriate inwholesale establishments,47I find the unit sought to beappropriate.With respect to the inside salesmen, the record reflectsthat they are supervised by Dennis,4? whereas Osbornsupervises the employees classified as warehousemen,44 See Allied Printing Corp.. 202 NLRB 1045, 1053 (1973).45 All parties agree to the exclusion ofoutside salesmen.46 See G.C. Exh. 8(a).41 Pacific Abrasive Supply Co. a subsidiary of the Carbarundum Company,182 NLRB 329. 366-338 (1970); Garrett Supply Company, a Division ofGarrett Corporation, 165 NLRB 561 (1967); Amarillo Hardware Company.warehouse clerks, truckdrivers, and repairmen. The insidesalesmen regularly are assigned to work in a store attachedto Respondent's warehouse areas (there are three ware-house areas, adjoining one another), but the assigned workareas of warehousemen, drivers, and repairmen arethroughout the warehouse areas. The inside salesmenobtain customer orders by telephone and in person whencustomers visit the store. On occasion, the inside salesmenwalk into the warehouse areas to pick merchandise off theshelves. If the items are too bulky or heavy, a warehouse-man would "pick" the material for the inside salesman.The inside salesmen sometimes help customers carry goodsto their automobiles. Warehousemen sometimes visit thestore area to pick up returned rental goods which theycarry into the warehouse areas and set on storage shelves.The inside salesmen themselves also, from time to time,replace rental goods directly to the warehouse shelves andmay also take material to the shipping area (located in thewarehouse) for wrapping. The warehousemen regularly willpick goods off the shelves and storage bins in thewarehouse areas and deliver them to the shipping area bymeans of carts (sometimes also used by inside salesmen)and handtrucks. The inside salesmen, warehousemen,truckdrivers, and repairmen all are salaried, work from8:30 a.m. to 5 p.m. daily, and receive overtime pay whenappropriate. They all are entitled to participate in thegroup life insurance and blood bank benefits which arealso available to all other of Respondent's employees whoqualify. Although the inside salesmen wear shirts and tieswhile at work, the employees regularly assigned to thewarehouse areas wear uniforms provided by Respondent.There is no evidence that the inside salesmen substitute forany warehouse employees or vice versa.Upon all the foregoing, I conclude that any contact bythe inside salesmen with the warehouse employees is butincidental and subsidiary to their principal duty incommunicating with Respondent's customers. The visits bythe inside salesmen to the warehouse to obtain merchan-dise are merely an adjunct of properly servicing a customerwho has personally appeared at the Respondent's premisesor otherwise expediting the delivery function, and are aminimal part of their regular and basic duties. In view ofthis, and the factors of separate supervision and workstations, I do not agree with Respondent that the evidencewarrants the conclusion that inside salesmen interchange,or share a community of interest, with the warehouseemployees. Thus, I find that the inside salesmen should beexcluded from the unit found appropriate herein.49I,therefore, find the following unit appropriate for purposesof collective-bargaining:All truckdrivers, warehousemen and repairmenemployed by John G. Merkel & Sons, Inc. at its 807North Union Street, Wilmington, Delaware location,excluding all other employees, inside and outsideInc.. and Buildng and Mechanical Supply Company. Inc., 148 NLRB 48, 50(1964).48 The transcript incorrectly reads "Frank Hennessy" at one place. Thiserror is hereby corrected so that the name will appear as "Frank Dennis."4" Garrett Supply Company, supra. at fn. 46.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalesmen, office clerical employees, guards and supervi-sors as defined in the Act.b. The Union's majorityThe General Counsel contends that when the Unionrequested recognition by its October 25 letter and October26 conversation with McHugh it, in fact, enjoyed supportfrom a majority of employees in the unit found appropri-ate, and that such support was also demonstrated by thefact that a majority of such employees participated in thestrike which began on October 27.50 To support hisposition, General Counsel offered 10 signed authorizationcards, received into evidence without objection.5' Inaddition, the record reveals the possibility that thefollowing individuals were on Respondent's payroll onOctober 22, and possibly in jobs which were (or may havebeen) located within the warehouse areas; Stephen Surow-iec, listed as temporary warehouse clerk; Frank P. Dennisand Brian Dennis (sons of Frank R. Dennis, customerservice manager) also listed as temporary warehouseclerks; John G. Merkel IV (Merkel's son), a temporaryemployee; and William F. McHugh (McHugh's son),another temporary employee. None of these five individu-als signed authorization cards. If each of the foregoingemployees were included in the unit, its maximum sizewould have consisted of 15 employees. Because I havealready found that Campbell's and Kulesza's terminationswere discriminatory, their cards will be counted in thecalculation of the majority52and in the determination ofthe size of the unit. Thus, I conclude (without, at this point,determining the status of the five employees who did notsign cards) that, on October 22, the Union possessed amajority of 8 cards evidencing employee support in a unitno larger than 15 employees and, thus, as alleged in thecomplaint, did represent a majority of the employees in theunit. Even if the cards of Campbell and Kulesza were notcounted, the Union nevertheless would have demonstratedsupport from 6 of the 10 employees I find hereafter toactually comprise the unit. Although Respondent has notadvanced any argument in its brief pertaining to the unitplacement of any of the five employees not signing cards, Ifind it necessary to resolve those matters in order to refinethe size of the unit and to make more meaningful and toclarify the extent of the bargaining order which shall berecommended below.Stephen Surowiec: The General Counsel and the Unionwould exclude Surowiec from the unit as a supervisor.While Respondent did not address itself to Surowiec'sstatus in its brief, it is clear from the evidence adducedthrough McHugh at the hearing that Respondent wouldargue to the contrary. As indicated above, Surowiec waslisted on the payroll records for October 22 as a temporarywarehouse clerk. As previously noted, he preceded Osbornas warehouse supervisor. After Osborn assumed his50 In view of my findings, below, that the majority existed on October 22,I will not deal with the theory relating to striker participation.l Eight cards were dated October 22, from Jerry Anuszewski, Joseph W.Campbell, Paul Deptula, Norris W. Drobinski, Michael E. Kulesza, CharlesR. Miller, William W. Purse, and George Tulewiecki. Two cards were datedOctober 25, from Emilio M. Crespo and Bruce A. Young.52 Pacific Tile and Porcelain Company, 137 NLRB 1358, 1365-66 (1962);Sioux City Brewing Conpany, 85 NLRB 1164, 1166 (1949).position, Surowiec had been told by Merkel and McHughhow to instruct other warehouse employees to performtheir work and to direct the other employees to assist himwhen appropriate, and Merkel and McHugh have com-plained to him at times production was low. Also, afterOsborn was hired, Surowiec's former pay was not changedand he testified he considered himself the assistantwarehouse supervisor.53Bruce Young, a warehouse clerk,credibly testified that the performance of his work, andthat of three other warehouse employees, is scrutinized bySurowiec, who correct them when required, and thatSurowiec assigns and reassigns jobs to them as necessary.There is no evidence that Surowiec can hire or dischargeemployees, nor make effective recommendations thereon,nor impose discipline upon the four employees whose workhe oversees.Although the issue is not free from doubt, I conclude thatthe record as a whole contains sufficient evidence of theexercise of independent judgment and responsible authori-ty to warrant Surowiec's exclusion from the unit. Thus, Ifind Surowiec to be a supervisor within the meaning of theAct.54Frank P. Dennis and Brian Dennis: General Counsel andthe Union would exclude these individuals, while Respon-dent took no apparent position. Each of these employees isa high school student who has worked only 2 hours a dayand during school vacations since the summer of 1976.Each performs menial warehouse tasks', each receives lesspay than the other warehouse employees and none of thefringe benefits accorded to others. Although each of theseindividuals' working 2 hours per day suggests the possibili-ty they are regular part-time employees who should beincluded in the unit, in my opinion the fact that theyapparently perform "menial" tasks dissimilar from theother warehouse employees during the winter months, donot share in the wages and other fringe benefits with theothers, and are classified as temporary employees indicatesthat the Dennis brothers do not maintain such a communi-ty of interest with the other employees to warrant theirinclusion in the unit. Accordingly, they are excluded.55John G. Merkel IV and William F. McHugh: No partydiscussed the status of these individuals in posthearingbriefs. This omission is attributed to the fact that, thoughtheir names were mentioned during McHugh's testimony,the payroll records for October 22 did not list them asemployees on that date. The record reveals only that eachis the son of Merkel and McHugh, respectively; that theyounger Merkel is a high school, and the younger McHugha college, student; and that each only worked duringsummer months. The record does not reveal what positionsthey may have held, nor the nature of their work. On this53 It will be recalled when Surowiec declined to sign a union card, he toldCampbell and Kulesza he was part of management.54 Broyhill Company, 210 NLRB 288, 294 (1974); Essex Wire Corporation,188 NLRB 397, 403 (1971).s5 Fisher Controls Company, 192 NLRB 514, 515 (1971); GreenfieldComponents Corporation, 135 NLRB 479 (1962), affd. 317 F.2d 85, 88-89(C.A. 1, 1963); Massachusetts Institute of Technology (Lincoln Laboratory),I 10 NLRB 1611, 1613 (1954).150 JOHN G. MERKEL & SONSrecord, I find they should be excluded from the unit ascasuals, even if they had worked in warehouse positions.5Finally, the status of Deptula is in doubt, the GeneralCounsel and Charging Party desiring his inclusion whilethe Respondent takes no formal position except by virtueof its claim that the October 25 interrogation was harmless,in part because Deptula was but a temporary warehouseemployee and his status is identical to the Dennisbrothers.5T The evidence indicates Deptula first worked forRespondent in 1970 and 1971 while in high school, workingduring the summer and school vacations. He then attendedcollege and worked similar schedules until June 1976, whenhe informed Respondent of his intention to work on a full-time basis for at least a year or until he could accumulatesufficient funds to attend graduate school. Since June 1976,Deptula did, indeed, work a full-time schedule, performingthe normal functions of a warehouseman, but he was notentitled to share in the fringe benefit programs. This isapparently due to a policy of Respondent grantingentitlement only to an employee after working for a yearon a full-time basis.Despite Respondent's characterization of Deptula as atemporary employee, it is clear that he had been retained inRespondent's employ until October 27 when the strikebegan and he went on strike. This is a period beyond whichDeptula previously had worked before returning to school.Inasmuch as the record reveals he functioned as awarehouseman up to, including and beyond October 22,and no definite terminal date of his employment had beenfixed, I find Deptula is properly included in the unit.58Upon all the foregoing, my earlier computation of theUnion's numerical majority notwithstanding, I now alter-natively find that the unit found appropriate hereinconsisted of a total of ten employees, and that the Unionenjoyed a majority of eight on October 22 and a majorityof ten on October 26 when it made its oral recognitionrequest.c. The request and refusal to bargainAs set forth in section III, above, there is no dispute that,on October 26 Yoeman requested, in writing and orally,Respondent to recognize the Union and to bargain with itin the appropriate unit; that McHugh took at least eightauthorization cards from Yoeman and examined them,even commenting that the cards of Campbell and Kuleszawere among them; and acknowledged the existence of amajority. The next day, recognition was declined, orallyand in writing.I find, based on the facts relating to the events ofOctober 26 and 27 recited in section IIl, as summarizedimmediately above, that the Union requested recognitionon October 26 and Respondent declined that request onOctober 27, and that the request was made for anappropriate bargaining unit.f6 Mission Pak Company, 127 NLRB 1097 (1960). It is, of course, possiblethat either or both might also be excluded by virtue of their familyrelationship to Merkel and McHugh but, because the record containsinsufficient facts to make such a determination. I do not deal with it.57 It is paradoxical that, for unit purposes. Respondent would diminishDeptula's status, but for determining whether Deptula or Kulesza wouldd. SummaryGeneral Counsel contends that Respondent's refusal ofthe recognition request, coming when it had no good-faithdoubt of the Union's majority and after having engaged inthe 8(aX3) and (I) violations found hereinabove, consti-tutes a refusal to bargain in violation of Section 8(a)5).Respondent, on the other hand, pleads its right to requirethe Union to prove its majority status through the statutoryrepresentation machinery privileges the failure to grantrecognition herein. Both parties cite N.LRB. v. GisselPacking Co., Inc.,59as authority for their respectivepositions.The Board, in Gissel, held the employer violated Section8(a)(5) when, without having a good-faith doubt ofmajority employee support for union representation, theemployer discharged union adherents in violation ofSection 8(a)(3) and committed other acts of coercion andintimidation of employees in violation of Section 8(a)(1).The Board based its conclusion as to the lack of a good-faith doubt on the fact that the employer had committedsubstantial unfair labor practices during its campaign toresist unionization. The Supreme Court upheld the Board's8(aX5) finding and issuance of a bargaining order based ona showing of the majority through authorization cards,although recognizing (as Respondent herein would have it)that the preferred and most commonly traveled route torepresentation is by means of a Board-conducted election.The Court, in so holding, considered the employer'sprotestations that authorization cards are inherentlyunreliable indicators of employee sentiments, but found"where an employee engages in conduct disruptive of theelection process, cards may be the most effective -perhaps the only -way of assuring employee choice."60I find Respondent's reliance upon the Gissel decisionmisplaced, because it presumes the absence of employermisconduct herein. I have found that Respondent evincedsevere antipathy toward the organizational efforts of itsemployees and engaged in activity which could not avoidthe consequences of both dissipating and undermining theUnion's majority status, and also rendering impossible theconduct of a fair election.Even if it were concluded that no 8(aX3) or (1) violationswere committed, I would find the refusal of recognition onOctober 27 to constitute a refusal to bargain, for it is onlywhere an employer has a good-faith doubt of the purportedmajority that it may rightfully invoke the Board's electionprocesses as a defense. Herein, it cannot be said theRespondent entertained such a good-faith doubt of theUnion's majority status because McHugh examined thecards and acknowledged their number without doubtingtheir authenticity. Good-faith doubt is rendered irrelevantto the instant proceeding, however, because of thehave been laid off, Deptula's status assumed a considerably morepermanent tenor.58 Horizon House 1, Inc., 151 NLRB 766, 769 (1965); Textile WorkersUnion ofAmerica, 138 NLRB 269, fn. 3 (1962).59 395 U.S. 575 (1969).8o Id at 602.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexistence of the virtually contemporaneous discriminatoryterminations and unlawful interrogation.61Accordingly, I find that, by refusing to recognize andbargain with the Union on October 27 as the collective-bargaining representative of the employees in the unitfound appropriate herein, the request for recognitionhaving been predicated upon a clear majority of unambigu-ous cards; and by having engaged in conduct violative ofSection 8(a)(3) and (1), the Respondent also has refused tobargain in violation of Section 8(a)(5).622. The alleged unlawful activity of October 29Although there is no dispute that Chipman attempted tobring the strikers and Merkel to an in-person confrontation(as described in sec. III, above), there is disagreement onthe content of the specific conversations and as toChipman's authority to act for Respondent. The GeneralCounsel contends that Chipman, as Respondent's agent,undermined and derogated from the Union's representa-tive status by telling the strikers Merkel would meetdirectly with them (without the Union), telling them theycould form an in-plant labor organization, and promisingthem other benefits. Respondent denies Chipman was itsagent and that any promises were made.Chipman claimed he initiated the series of conversationswith Merkel and the strikers on October 29, while theGeneral Counsel suggests doubt of this assertion. I do notconsider this issue crucial to a determination of theallegation of illegality. It is uncontested that Chipmanengaged Campbell, Drobinski, and Crespo who werestationed on the picket line in three conversations relevantto the instant allegation. The scenario is hazy with respectto what was said during each of the separate meetings, buta composite of the testimony of the participants providesthe following description of what transpired. Chipmanasked the strikers whether they would meet with Merkel.They responded they felt there would be no harm to such ameeting. Chipman then spoke to Merkel in his office,reporting the strikers' sentiments and, according to Chip-man, Merkel met the suggestion with favor and toldChipman, "if they had to have a union, they could havetheir own union with their own officials." Chipman furthercredibly testified that Merkel said he had no "hardfeelings" against Campbell and Kulesza and would see ifhe could return all strikers to work; he further toldChipman that he (Merkel) wanted to know whether thestrikers wanted better benefits or more money, comment-ing he could not afford to pay union wages. Additionally,Merkel told Chipman he wanted to learn why the strikerswere picketing. Chipman reported to the strikers thatMerkel would speak with them, but not on Respondent'spremises; that the strikers should choose the location; thatCampbell and Kulesza would be back to work;63that thel' The Daf Corporation, d/b/a Hoffman Bros.., 188 NLRB 319, 323-324(1971).62 N.L.R.B. v. Gissel Packing Co., Inc., fn. 58, supra, Trading Port. Inc.,219 NLRB 298 (1975); Kelly Transfer, Inc., 214 NLRB 329 (1974). For thelanguage of the cards herein, see G.C. Exhs. 2, 6, and 7(a)-7(h).83 Based on Campbell's testimony which is credited because Chipmantestified he told the strikers that Merkel advised him that Merkel would liketo see all the strikers back to work, and because Crespo confirmed he heardChipman make such a remark while speaking with the pickets.contemplated meeting must be held with no unionrepresentative present;64 that the strikers would receivepaid medical benefits and a pay increase; and that thestrikers could start their own union and elect officers.Merkel testified that he expressly informed Chipman hecould make no promises, but admitted he was curious as tothe reason the employees were on strike.5 The strikers metamong themselves on the picket line and informedChipman they rejected the proposal to meet because of thecondition that the meeting take place without a unionrepresentative. Merkel was advised of the rejection byChipman.Inasmuch as the strikers were informed no meeting couldtake place in the presence of a union representative andthey could form another organization among themselves, Iconclude that Respondent undermined the Union's repre-sentative status. The suggeston that all strikers would bereturned to work and that greater benefits might ensue, Ifind to constitute direct bargaining with the strikers,implicitly soliciting their abandonment of the strike andreturn to work. I have already found that the Union wasentitled to exclusive bargaining rights at the time of theOctober 29 discussions. Thus, any such direct discussionsclearly derogate from that authority.Before imputing responsibility for the above conduct toRespondent, however, it is necessary to determine Chip-man's status during these events. Respondent submits thatChipman was not Respondent's agent. It is clear thatChipman was not a supervisor of Respondent and, thoughin Respondent's employ at the time of the conversations,was not a member of the bargaining unit found appropriateherein. General Counsel contends that Respondent'sculpability for Chipman's conduct on October 29 derivesfrom Merkel's participation, direction, and encouragement,and attendant adoption and ratification. As indicatedabove, it is not absolutely clear whether it was Chipman orMerkel who initiated the series of conversations. Nonethe-less, Merkel admitted he told Chipman he was "kind ofcurious why they're (the strikers) out there." I conclude thisremark provided the impetus for the resulting discussions.Moreover, the subject matter and the conditions imposedfor the contemplated meeting were suggested by Merkel,who expressly requested Chipman to relay Merkel'sthoughts and obtain the strikers' responses. I am impressedthat the facts reveal more than a passive participation byMerkel, for Chipman had at least two (and possibly three)conversations with him; and it is clear the strikers wereaware that Chipman was relaying messages from Merkel tothem.I conclude that the facts demonstrate Chipman had beencloaked by Merkel with ostensible authority to deal withthe strikers that day and, having in mind that even at thehearing Respondent did not contend Chipman's activities64 Based on Campbell's testimony which is credited because I findMerkel evasive on this subject, acknowledging he did tell Chipman he didnot want Yoeman present but claiming the remark was not to be construedto apply to any other union official. Merkel, however, admitted he was notso explicit with Chipman and did not ask Chipman to convey thatqualification to the strikers.65 I find the facts to be as stated in the body of this Decision,hereinabove, based upon the corroboration of Campbell's narrationprovided by Crespo.152 JOHN G. MERKEL & SONShad been disavowed (only the substance of his actions isdisputed), I find the evidence sufficient to hold Respondentliable for those actions.66In summary, having concluded Respondent is responsi-ble for Chipman's October 29 discussions with strikers, Ifind that Respondent, by implicitly urging the strikers torepudiate the Union67and by engaging in direct bargain-ing with them,68engaged in conduct violative of Section8(a)(5) of the Act.H. The Alleged Unfair Labor Practice StrikeAs noted above in section III, the strike began as soon asthe October 27 meeting between Yoeman and McHughended. The record shows that each of the ten employees69who signed authorization cards had been, up to the hearingdates, on strike and participated in the picketing atRespondent's premises since the strike's inception.All the testimony as to the reason for the strike is to theeffect the employees were protesting the termination ofCampbell and Kulesza and the subsequent refusal tobargain. The picket signs' legend confirms that testimony.Accordingly, I conclude that the sole causation for thestrike is Respondent's unfair labor practices found herein,and find that it is properly characterized as an unfair laborpractice strike,70and that the participants in it are unfairlabor practice strikers, for whom appropriate remedialaction will be recommended.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the Respondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that the Respondent discriminato-rily terminated Joseph W. Campbell and Michael E.Kulesza on October 22, 1976, in violation of Section 8(aX3)and (1) of the Act, the Order will provide that theRespondent offer each of them immediate and fullreinstatement to his former job or if such position no" See Teledyne Dental Products Corp.. 210 NLRB 435, 441 (1974). andcases cited therein.67 Ramona's Mexican Food Products, Inc., 203 NLRB 663, 682 (1973).6R Medo Photo Supply Corporation v. N.LR.B., 321 U.S. 678, 683-684(1944); Emily Tweel Jacobs, Russell Jacobs, and Emil Tweed d/h/a L. TweelImporting Co., 219 NLRB 666, 672 (1975).General Counsel urged in his brief that the direct bargaining andpromises of benefits are also independent violations of Sec. 8(aXI).) findthe combined effect of pars. 12 and 13 of the complaint suffice to permitsuch a finding and, inasmuch as the facts upon which this contention isbased were fully litigated at the hearing. I find this conduct to constitute aviolation of Sec. 8(aX )) of the Act. See Merchandiser Press, Inc., 115 NLRB144 (1956).longer exists, to a substantially equivalent position, withoutprejudice to his rights and privileges, and to make eachwhole for any loss of earning he may have suffered as aresult of the discrimination by payment of a sum equal tothat which each normally would have earned, absent thediscrimination, from the date of the discrimination to thedate of Respondent's offer of reinstatement, with backpayand interest computed in accordance with the Board'sestablished standards contained in F. W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).Since I have also found that the strike which commencedon October 27, 1976, was an unfair labor practice strike,the Order will further require the Respondent, 5 daysfollowing the strikers' unconditional application to returnto work, to offer each such striker who has not yet thenbeen reemployed immediate and full reinstatement to hisformer job, or to a substantially equivalent position,without prejudice to the seniority and other rights andprivileges previously enjoyed by each such striker, anddischarge, if necessary, any replacements in order toprovide work for such strikers.It having been found that the Respondent interferedwith, restrained, and coerced employees in violation ofSection 8(aX)(1) and (5) of the Act by having interrogatedDeptula and by making promises of benefits to the strikersand having bargained directly with them, the Order willrequire the Respondent to cease and desist from suchactivity.The General Counsel contends that the unfair laborpractices herein require a bargaining order under theprinciples laid down in Gissel,T7and that the effective dateof such an order be October 22, 1976, according to therationale of Trading Port, Inc.72In Gissel, the SupremeCourt sustained the Board's authority to issue a remedialbargaining order in cases where unfair labor practiceswhich have been committed are such as to make a fairelection an unlikely possibility. The Court defined twosituations where entry of such an order would beappropriate. The first is in those exceptional cases whichare marked by "outrageous" and "pervasive" unfair laborpractices; 73 and the second is in "less extraordinary casesmarked by less pervasive practices which nonetheless stillhave the tendency to undermine majority strength andimpede the election process."74On the other hand, theCourt imposed a third type of situation where a bargainingorder would not be warranted; namely, where "minor or69 See fn. 50, supra, for their identities.70 General Drivers and Helpers Union, Local 662, International Brother-hood of Teamsters, Chauffeurs, Warehouseman and Helpers of America,(1962). [Rice Lake Creamery Co.] v. N.LR.B.. 302 F.2d 908 (C.A.D.C.1962). cert. denied 371 U.S. 827 where at 911 it was said: "1I IF an unfairlabor practice had anything to do with causing the strike, it [is] an unfairlabor practice strike."7I See fn. 58. supra.72 219 NLRB 298.73 395 U.S. at 613.74 Id at 614.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDless extreme unfair labor practices" would have a "minimalimpact on the election machinery." 15Respondent herein, apparently assuming the righ-teousness of its cause, did not address itself to the scope ofa possible remedy, while the General Counsel contendsthat the activities of Respondent "necessarily and irrevoca-bly affected the employees' choice concerning theirselection of a bargaining representative," and the ChargingParty claims those activities "preclude the holding of a fairelection."The timing and combination of those activities ofRespondent which I have found unlawful persuade methat, as soon as it became aware of the overt demonstrationby the employees (Kulesza's card and pamphlet distribu-tion) of what previously had been mere discussion,Respondent embarked in a studied and integrated programdesigned to frustrate unionization. Only several hours afterthe card and pamphlet distribution, the two leading unionproponents were terminated. I conceive of no other activityby an employer which is more outrageous and pervasivethan such an action taken against employees during theheight of their exercise of their rights established in Section7 of the Act.76Respondent, however, was not content with this. On thevery next workday (the terminations were on Friday),Respondent, feigning ignorance and expressing concern foran uninterrupted production schedule, admittedly interro-gated an employee to secure more current informationconcerning the employees' exercise of their protectedrights; then, without a scintilla of good-faith doubt rejectedan authentic request for recognition, ironically claiming thestatutory election process for itself; and finally, bypassedthe Union by seeking to deal directly with the employeeswho, by then, were on strike to protest the unfair laborpractices known to them, and enticing them to give up theirallegiances to the Union by promising them benefits. Thisunlawful course of conduct reached and affected every oneof the unit employees. In this frame of reference, I find itvirtually inescapable that Respondent's unfair labor prac-tices meet both postulates of the Gissel doctrine whichdeclare that recourse to traditional Board remedies wouldnot be sufficient to rectify the detrimental effect upon theemployees' rights. Accordingly, having found that theRespondent has violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain collectively with theUnion, the Order will require the Respondent to recognizeand bargain collectively, upon request, with TeamstersLocal 115, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, concerning wages, hours, and other terms andconditions of employment of the employees in theappropriate collective-bargaining unit. Moreover, I haveconcluded that Respondent's unfair labor practices clearlyundermined the Union's majority status and, in view of myfindings that the Union achieved majority status onOctober 22, 1976,77I deem it proper that the Order requirethe bargaining to be retroactive to that date, pursuant to'5 Id at 615.17 See Pinier Bros., Inc., 227 N LRB 921 (1977).77 See fn. 50 which shows that eight authorization cards had been signedon that date. Also refer to accompanying text in this Decision.the Board's Trading Port decision, and I will so recom-mend.78Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. John G. Merkel & Sons, Inc., the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters Local 115, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. By terminating the employment of Joseph W.Campbell and Michael E. Kulesza on October 22, 1976,because they were engaged in union activities, Respondentdiscriminated against employees in violation of Section8(a)(3) and (1) of the Act.4. By interrogating Paul Deptula regarding unionactivities, Respondent interfered with, restrained, andcoerced employees in violation of Section 8(a)(I) of theAct.5. By dealing directly with striking employees andmaking them promises of benefits on October 29, 1976,Respondent refused to bargain with the Union in violationof Section 8(aX5) of the Act and interfered with, restrained,and coerced employees in violation of Section 8(a)(1) of theAct.6. The appropriate collective-bargaining unit of Re-spondent's warehouse employees is:All truckdrivers, warehousemen and repairmenemployed by John G. Merkel & Sons, Inc. at its 807North Union Street, Wilmington, Delaware location,excluding all other employees, inside and outsidesalesmen, office clerical employees, guards and supervi-sors as defined in the Act.7. Effective October 22, 1976, the Union has been, andat all times since has remained, designated as the majorityrepresentative, for purposes of collective bargaining of theemployees in the appropriate bargaining unit describedabove.8. By refusing to recognize and bargain with the Unionon October 27, 1976, Respondent failed to bargaincollectively in good faith in violation of Section 8(aX5) and(I) of the Act.9. By the unfair labor practices found to have beencommitted, Respondent made the conduct of a fair electionamong the Respondent's employees in the above-describedunit an unlikely possibility and the imposition of aremedial bargaining Order requiring Respondent to recog-78 Also see Beasley Energy, Inc., d/b/a Peaker Run Coal Company, OhioDivision #1, 228 NLRB 93 (1977).154 JOHN G. MERKEL & SONSnize and bargain with the Union for those employees iswarranted.10. The strike which commenced on October 27, 1976,is, and has been at all times material herein, an unfair laborpractice strike.II. Each striker who participated in the aforesaidunfair labor practice strike is an unfair labor practicestriker.Upon the above findings of fact, conclusions of law, theentire record in the case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 79The Respondent, John G. Merkel & Sons, Inc., Wilming-ton, Delaware, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment becausethey engage in union or protected concerted activities.(b) Coercively interrogating employees concerning theirunion activities.(c) Dealing directly with employees, in derogation of therepresentative status of their Union.(d) Promising benefits to its employees in order toencourage them to withdraw their support from theircollective-bargaining representative.(e) Refusing to recognize and/or refusing to bargain withTeamsters Local 115, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bargainingrepresentative in the unit described above, in section VII,paragraph 6.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their Section 7 rights,except to the extent that such rights might be affected by alawful agreement in accord with Section 8(aX3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:79 In the'event no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and recommend-ed Order herein shall, as provided in Sec. 102.48 of the Rules andRegulations, be adopted by the Board and become its findings, conclusions,and Order. and all objections thereto shall be deemed waived for allpurposes.(a) Offer immediate and full reinstatement to Joseph W.Campbell and Michael E. Kulesza to their former jobs or,if such positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make each whole for any loss ofpay or other benefits suffered by reason of the discrimina-tion against each in the manner described above in thesection entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Reinstate the unfair labor practice strikers asprovided above in the section entitled "The Remedy."(d) Recognize and bargain collectively and in good faith,upon request, with Teamsters Local 115, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivecollective-bargaining agent of the employees in the appro-priate unit referred to above in section VII, paragraph 6,and, if agreement is reached, reduce such agreement inwriting, if requested, and sign in execution thereof. Thebargaining prescribed by this Order shall be conductedretroactive to October 22, 1976.(e) Post at its location at 807 North Union Street,Wilmington, Delaware, copies of the attached noticemarked "Appendix."80Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.so In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."155